
	

114 S674 IS: 21st Century Women’s Health Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 674
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2015
			Mrs. Murray (for herself, Ms. Mikulski, and Mrs. Boxer) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To expand programs with respect to women's health.
	
	
		1.Short title
 This Act may be cited as the 21st Century Women’s Health Act of 2015.
 2.PurposeIt is the purpose of this Act to provide women with affordable access to comprehensive health care, including preventive services (such as contraception and breast cancer screenings), to improve maternal health, and to ensure that a woman has the same benefits and services no matter what part of the United States she lives in, all which is critical to improving the health and well-being of women, children, their families, society as a whole, and is an essential part of a woman’s economic security and opportunity.
		3.Strengthening family planning
 (a)In generalTitle X of the Public Health Service Act (42 U.S.C. 300 et seq.) is amended by inserting after section 1003 the following:
				
					1003A.Grants for facilities improvements
 (a)In generalThe Secretary is authorized to make grants to and enter into contracts with public or nonprofit private entities to plan, develop, or make improvements to facilities carrying out family planning service projects, and expand preventive health services, under section 1001.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $50,000,000 for each of fiscal years 2016 through 2019..
 (b)FundingThere is authorized to be appropriated to carry out programs under title X of the Public Health Service Act (42 U.S.C. 300 et seq.), $327,000,000 for each of fiscal years 2016 through 2019.
			4.Ensuring parity in women's health coverage under Medicaid
 (a)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by inserting after paragraph (77) the following:
				
 (78)provide that the State shall, at a minimum and in addition to any other preventive care and screenings required under this title, provide medical assistance for preventive care and screenings required under section 2713(a) of the Public Health Service Act, including evidence-based items or services required under section 2713(a)(1) of such Act, evidence-informed preventive care and screenings required under section 2713(a)(3) of such Act, and additional preventive care and screenings required for women under section 2713(a)(4) of such Act and as provided for in comprehensive guidelines supported by the Health Resources and Services Administration, and shall not impose any copayment, coinsurance, deductible, cost-sharing, or similar charge for such preventive care and screenings;.
 (b)Application to managed careSection 1932(b) of such Act (42 U.S.C. 1396u–2(b)) is amended by adding at the end the following:  (9)Parity in women's health coverageEach medicaid managed care organization shall at a minimum and in addition to any other preventive care and screenings required under a contract with the State under section 1903(m), provide medical assistance for preventive care and screenings required under section 2713(a) of the Public Health Service Act, including evidence-based items or services required under section 2713(a)(1) of such Act, evidence-informed preventive care and screenings required under section 2713(a)(3) of such Act, and additional preventive care and screenings required for women under section 2713(a)(4) of such Act and as provided for in comprehensive guidelines supported by the Health Resources and Services Administration, and shall not impose any copayment, coinsurance, deductible, cost-sharing, or similar charge for such preventive care and screenings..
 (c)Application to benchmark benefit plansSection 1937(b)(5) of such Act (42 U.S.C. 1396u–7(b)(5)) is amended by inserting and, effective January 1, 2016, must provide, at a minimum and in addition to any other preventive care and screenings required under this section, preventive care and screenings, required under section 2713(a) of the Public Health Service Act, including evidence-based items or services required under section 2713(a)(1) of such Act, evidence-informed preventive care and screenings required under section 2713(a)(3) of such Act, and additional preventive care and screenings required for women under section 2713(a)(4) of such Act and as provided for in comprehensive guidelines supported by the Health Resources and Services Administration, and shall not impose any copayment, coinsurance, deductible, cost-sharing or similar charge for such preventive care and screenings before the period.
 (d)Parity in coverage of all FDA-Approved forms of contraceptionSection 1905(a)(4)(C) of such Act (42 U.S.C. 1396d(a)(4)(C)) is amended by inserting , including family planning services and supplies that are required under section 2713(a) of the Public Health Service Act and as provided for in comprehensive guidelines supported by the Health Resources and Services Administration for purposes of section 2713(a)(4) of such Act, before furnished.
			(e)Conforming amendments prohibiting cost-Sharing
 (1)In generalSubsections (a)(2)(D) and (b)(2)(D) of section 1916 of such Act (42 U.S.C. 1396o) are each amended by inserting and items and services required under section 1902(a)(78), before or.
 (2)Alternative authoritySection 1916A(b)(3)(B) of such Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following:
					
 (xi)Items and services required under section 1902(a)(78).. (f)Application to waivers (1)Limitation of waiver authorityNotwithstanding section 1115(a) of the Social Security Act (42 U.S.C. 1315(a)), subject to paragraph (2), the Secretary of Health and Human Services may not grant a waiver under section 1115 of the Social Security Act (42 U.S.C. 1315) or otherwise of the requirements imposed under the amendments made by this section.
 (2)Exception for current waiversThe amendments made by this section shall not apply to any waiver granted to a State under section 1115 of the Social Security Act (42 U.S.C. 1315) or otherwise which relates to the provision of medical assistance under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) that is in effect as of the date of enactment of this Act before the expiration (determined without regard to any extensions) of the waiver to the extent such amendments are inconsistent with the waiver.
				(g)Effective date
 (1)In generalExcept as provided in paragraphs (2) and (3), the amendments made by this section shall be effective with respect to items or services furnished on or after the date of enactment of this Act.
 (2)Benchmark and managed care plansThe amendments made by subsections (b) and (c) shall apply to plan years beginning on or after January 1, 2016.
 (3)Transition ruleIn the case of a State plan under title XIX or XXI of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.
				5.Access to Women’s Health Care Providers
 Part B of title VIII of the Public Health Service Act (42 U.S.C. 296j et seq.) is amended by adding at the end the following:
			
				812.Demonstration grants for nurse practitioner training program
 (a)Establishment of programThe Secretary shall establish a demonstration program (referred to in this section as the program) to award grants to eligible entities for the training of nurse practitioners specializing in women’s health care for careers as providers in health centers that receive assistance under title X (referred to in this section as health centers).
 (b)PurposeThe purpose of the program is to enable each grant recipient to— (1)provide new nurse practitioners with clinical training to enable such practitioners to serve as providers in health centers;
 (2)train new nurse practitioners to work under a model of care that is consistent with the principles set forth by the Report Providing Quality Family Planning Services of the Centers for Disease Control and Prevention; and
 (3)establish a model of training for nurse practitioners that specialize in women’s health care that may be replicated nationwide.
 (c)GrantsUnder the program, the Secretary shall award 3-year grants to eligible entities that meet the requirements established by the Secretary, for the purpose of operating the nurse practitioner programs described in subsection (a) at such entities.
 (d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— (1)a health center that receives funding under section 1001; and
 (2)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
						(e)Eligibility of nurse practitioners
 (1)In generalTo be eligible for acceptance into a training program carried out by an eligible entity under a grant under this section, an individual shall—
 (A)be licensed, or eligible for licensure, in the State in which the program is being carried out as an advanced practice registered nurse or advanced practice nurse and be eligible or board-certified as a nurse practitioner; and
 (B)demonstrate commitment to a career as a provider in a health center. (2)PreferenceIn accepting individuals into a training program under this section, a grant recipient shall give preference to bilingual applicants that meet the requirements described in paragraph (1).
 (f)Grant amountEach grant awarded under this section shall be in an amount not to exceed $600,000 per year. A grant recipient may carry over funds from 1 fiscal year to another without obtaining approval from the Secretary.
 (g)Technical assistance grantsThe Secretary may award technical assistance grants to 1 or more health centers that have demonstrated expertise in establishing a nurse practitioner residency training program. Such technical assistance grants shall be for the purpose of providing technical assistance to other recipients of grants under subsection (c).
 (h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2016 through 2019..
		6.Compassionate assistance and awareness for survivors of rape
 (a)DefinitionsIn this section: (1)Emergency contraceptionThe term emergency contraception means a drug or device (as such terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)), or drug regimen that—
 (A)is used postcoitally; (B)prevents pregnancy primarily by preventing or delaying ovulation, and does not terminate an established pregnancy; and
 (C)is approved by the Food and Drug Administration. (2)Health care providerThe term health care provider means an individual who is licensed or certified under State law to provide health care services and who is operating within the scope of such license. Such term shall include a pharmacist.
 (3)HospitalThe term hospital means— (A)a hospital as defined in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e));
 (B)a critical access hospital as defined in section 1861(mm)(1) of such Act (42 U.S.C. 1395x(mm)(1)); and
 (C)a health clinic located on the campus of an institution of higher education. (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (5)NonprofitsThe term nonprofits (other than institutions of higher education) means a community-based organization, other than an institution of higher education, with experience in providing evidence-based effective programs, strategies, and policies to prevent sexual violence, intimate partner violence, and other forms of violence on the campus of institutions of higher education.
 (6)SecretaryThe term Secretary means the Secretary of Health and Human Services. (7)Sexual assault (A)In generalThe term sexual assault means a sexual act (as defined in subparagraphs (A) through (C) of section 2246(2) of title 18, United States Code) where the victim involved does not consent or lacks the capacity to consent.
 (B)Application of provisionsThe definition in subparagraph (A) shall apply to all individuals. (b)Survivors of sexual assault; provision by hospitals of emergency contraception without charge (1)In generalFederal funds may not be provided to a hospital unless such hospital complies with the conditions specified in paragraph (2) in the case of—
 (A)any woman who arrives at the hospital and states that she is a victim of sexual assault, or is accompanied by someone who states she is a victim of sexual assault; and
 (B)any woman who arrives at the hospital whom hospital personnel have reason to believe is a victim of sexual assault.
 (2)Assistance for victimsThe conditions specified in this subsection regarding a hospital and a woman described in paragraph (1) are as follows:
 (A)The hospital promptly provides the woman with medically and factually accurate and unbiased written and oral information about emergency contraception, including information explaining that—
 (i)some forms of emergency contraception have been approved by the Food and Drug Administration as over-the-counter medications for all women without age restrictions and such contraception is a safe and effective way to prevent pregnancy after unprotected intercourse or contraceptive failure if taken in a timely manner;
 (ii)emergency contraception is more effective the sooner it is taken; and (iii)emergency contraception does not cause an abortion and cannot interrupt an established pregnancy.
 (B)The hospital promptly offers emergency contraception to the woman, and promptly provides such contraception to her at the hospital on her request.
 (C)The information provided pursuant to subparagraph (A) is in clear and concise language, is readily comprehensible, and meets such conditions regarding the provision of the information in languages other than English as the Secretary may establish.
 (D)The services described in subparagraphs (A) through (C) are not denied because of the inability of the woman or her family to pay for the services.
 (3)Effective date; agency criteriaThis subsection shall take effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act. Not later than 30 days prior to the expiration of such period, the Secretary shall publish in the Federal Register criteria for carrying out this section.
				(c)Survivors of campus sexual assault; provision by community-Based organizations and nonprofits
			 (Other than institutions of higher education) of emergency contraception
 and sexual assault prevention programsNonprofits (other than institutions of higher education) shall provide for campus programs focused on effective prevention strategies that include—
 (1)the implementation of a comprehensive prevention strategy based on evidence-based research that identifies strategies to prevent sexually violent behavior;
 (2)the use of risk and protective factors through the provision of training to students on sexual violence and prevention and the provision of campus outreach on preventing sexual violence and information about emergency contraception; and
 (3)the coordination of activities with campus-based health facilities to ensure prompt access to medically and factually accurate and unbiased written and oral information about emergency contraception and assistance as determined under subsection (b)(2).
				(d)Emergency contraception education and information programs
				(1)Emergency contraception public education program
 (A)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall develop and disseminate to the public information on emergency contraception.
 (B)DisseminationThe Secretary may disseminate information on emergency contraception under subparagraph (A) directly or through arrangements with health agencies, professional and nonprofit organizations, consumer groups, institutions of higher education, clinics, the media, and Federal, State, and local agencies.
 (C)InformationThe information on emergency contraception disseminated under subparagraph (A) shall include, at a minimum, the most current evidence-based and evidence-informed standards of care with respect to emergency contraception and an explanation of the proper, use, safety, efficacy, and availability of such contraception, and the availability of counseling with respect to such contraception.
					(2)Emergency contraception information program for health care providers
 (A)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with major medical and public health organizations, shall develop and disseminate to health care providers information on emergency contraception.
 (B)InformationThe information disseminated under subparagraph (A) shall include, at a minimum— (i)information describing the most current evidence-based and evidence-informed standards of care, proper use, safety, efficacy, and availability of emergency contraception, and the availability of counseling with respect to such contraception;
 (ii)recommendations regarding the use of such contraception in appropriate cases; (iii)recommendations for health care providers working in emergency rooms to consult with survivors of sexual assault, once such survivors are clinically stable, regarding options for emergency contraception and to provide any necessary follow-up care and referral services; and
 (iv)information explaining how to obtain copies of the information developed under paragraph (1) for distribution to the patients of the providers.
 (3)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, such sums as may be necessary for each of the fiscal years 2016 through 2020.
 (4)StudyThe Agency for Healthcare Research and Quality shall conduct a study of access of survivors of sexual assault to emergency contraception in each State and nationally, to make access and care safer, of higher quality, and more accessible, equitable, and affordable.
 7.Improved customer service and protections for womenTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the end the following:
			
				WWomen's health
					399OO.Office of the Ombudsperson on Women’s Health
 (a)EstablishmentThere is established within the Office of Secretary of the Department of Health and Human Services an Office of the Ombudsperson on Women's Health (in this section referred to as the Office). The Office shall be headed by an Ombudsperson who is appointed by the Secretary and reports directly to the Secretary.
 (b)Deadline for designation of ombudspersonNot later than 180 days after the date of the enactment of this Act, the Secretary shall designate an individual to serve as the Ombudsperson of the Office on Women’s Health (referred to in this part as the Ombudsperson).
						(c)Duties of office
 (1)In generalThe Ombudsperson, in coordination (as defined in paragraph (4)) with major medical, public health, and legal organizations, agencies within the Department of Health and Human Services, the Department of Labor, and consumer organizations shall develop recommendations to identify and better assist women in accessing health and human services.
 (2)Additional dutiesThe Office shall— (A)serve as the coordinator for the Department of Health and Human Services for complaints and issues with respect to the provision of health services to women that involve any administrative body within the Department of Health and Human Services, including the Office on Women’s Health, the Office of Population Affairs, the Centers for Disease Control and Prevention, the National Institutes of Health, the Food and Drug Administration, the Office of Adolescent Health, the Health Resources and Services Administration, the Office of Civil Rights, and the Center for Consumer Information and Insurance Oversight, and shall consult with the Department of Labor regarding such complaints and issues, in order to refer women to the appropriate agency for her complaint and issue;
 (B)collect data and information about the complaints concerning health services for women that are received across the Department by the Ombudsperson and other agencies;
 (C)help to coordinate assistance for women among the various administrative bodies of the Department of Health and Human Services;
 (D)maintain and publicize a toll-free telephone number for women seeking assistance regarding issues related to a health service, and to report complaints;
 (E)provide assistance within the Department of Health and Human Services, and in consultation with the Secretary of Labor, when there are barriers to getting information about a complaint, or accessing services or benefits;
 (F)issue reports on how women's health care issues are addressed and handled within the Department of Health and Human Services and track what agencies are being responsive to complaints in order to improve customer service and improve women’s access to health services;
 (G)work with other administrative bodies of the Department of Health and Human Services to address issues identified through fact-finding and inquiries;
 (H)Work with external stakeholders, such as pharmacies, providers, community-based organizations, clinics, and hospitals, to ensure that there is information regarding the cost-sharing and preventive services, including access to all Food and Drug Administration approved forms of contraception made available under the Patient Protection and Affordable Care Act (Public Law 111–148); and
 (I)submit an annual report to Congress in accordance with subsection (e). (3)Responsibilities of the OmbudspersonIn carrying out the duties of the Office, the Ombudsperson shall—
 (A)evaluate each complaint received by the Office objectively; (B)maintain confidentiality of any matter related to complaints, including the identities of the complainants and witnesses; and
 (C)ensure that any action taken by the Ombudsperson, and other offices of the Department of Health and Human Services, with respect to such a matter does not negatively affect the ability of any woman to receive health care or benefits under a law administered by the Secretary.
 (4)CoordinationTo better identify and address issues related to health care for women, the Ombudsperson shall coordinate efforts with respect to such issues among—
 (A)all entities within the Department of Health and Human Services; (B)the Department of Labor; and
 (C)any other Federal agency with jurisdiction over matters related to access to health care services for women.
 (5)Public meetingsThe Ombudsperson shall convene a public meeting quarterly to ensure communication and coordination of services for women.
 (d)ConsultationIn carrying out the duties of the Office, the Ombudsperson, as appropriate, shall consult with State offices of health insurance consumer assistance and health insurance ombudsman programs for which a State has received a grant under section 2793.
						(e)Annual reports
 (1)In generalNot later than September 30 of each year, the Office shall submit a report to Congress on the actions taken by the Office over the preceding year and the objectives of those actions. Such report shall be provided by the Ombudsperson directly to Congress without any prior comment or amendment by the Secretary.
 (2)ContentsEach report submitted under paragraph (1) shall include, with respect to the preceding year— (A)statistical information, by region, on the volume of complaints received by the Office, the general nature of complaints, general information on complainants, and the percentage of complaints that resulted in a fact-finding inquiry;
 (B)a summary of problems encountered by complainants, including information on the most pervasive or serious types of problems encountered by complainants, including an enumeration of actions that the Office has taken in response to such problems;
 (C)policy recommendations that the Office made to the Department of Health and Human Services and the Department of Labor to remedy continual problems or address areas of concerns that are reported to the Office to better inform policymaking, including an enumeration of actions that the Office has taken in response to such problems or concerns; and
 (D)such other information as the Office considers relevant. (3)Report from the SecretaryThe Ombudsperson shall seek comment from the Secretary on the report prepared for submission under paragraph (1), and the Ombudsperson shall submit to Congress the comments of the Secretary together with the annual report under paragraph (1).
 (4)Other reportsNothing in this subsection shall be construed to preclude the Office from issuing additional reports on the activities of the Office.
							(f)Network adequacy study
 (1)StudyThe Ombudsperson shall conduct a study on the network adequacy for women’s health services. Such study shall include—
 (A)an analysis of the number of in-network providers for women’s health services across the United States, including State-by-State information on waiting times and distance traveled;
 (B)an analysis of the availability of women’s health services, including contraception counseling and reproductive health services;
 (C)the identification of geographic areas in which there may be a shortage of providers, clinics, and hospitals that are able to provide women with the full reproductive services;
 (D)a comparison of information provided to women concerning in-network and out-of-network providers; (E)an analysis of factors related to women’s health care access that identifies geographic gaps, health center availability, and barriers to providing such care in training, expertise, and stocking of drugs;
 (F)information on a State’s balance billing policies as related to consumers and providers; and (G)a State-by-State comparison of accessibility, essential community providers, and transparency of information.
 (2)ReportNot later than January 1, 2017, the Ombudsperson shall submit a report to Congress on the study conducted under paragraph (1). The report shall include the recommendations of the Ombudsperson with respect to network adequacy for women..
 8.National women's health awareness campaignTitle III of the Public Health Service Act (42 U.S.C. 241g et seq.), as amended by section 7, is further amended by adding at the end the following:
			
				399OO–1.Women's preventive health awareness campaign
 (a)In generalThe Secretary, in cooperation with the Director of the Centers for Disease Control and Prevention, the Administrator of the Health Resources and Services Administration, the Director of the Center for Consumer Information and Insurance Oversight, the Director of the Office of Women’s Health, the Director of the National Institutes of Health, the Commissioner of Food and Drugs, and the Ombudsperson of the Office of Women's Health, shall coordinate and provide for a national public outreach and education campaign to raise public awareness, including among providers, of preventive health services for women and families, including contraception coverage made available under the Patient Protection and Affordable Care Act (Public Law 111–148).
 (b)Dissemination of informationThe outreach and awareness campaign shall include the media campaign under subsection (c) and the Internet website under subsection (d), and shall provide for the dissemination of information that—
 (1)describes the guidelines for preventive services for women, including the most up-to-date recommendations on domestic violence screenings and counseling, breast cancer, cervical cancer, and other diseases that disproportionately impact women, available from the United States Preventive Services Task Force and major medical and public health organizations;
 (2)promotes well-woman visits for health assessments which include screenings, evaluations, counseling, immunizations, breastfeeding services and supplies, and prenatal visits, as appropriate;
 (3)increases awareness of domestic violence screenings and counseling made available, and ensure that women are able to access and utilize such screenings and counseling;
 (4)explains the preventive services for women that are required under section 2713 to be covered without cost-sharing by a group health plan or a health insurance issuer offering group or individual health insurance coverage that is not a grandfathered plan (as defined in section 1251(e) of the Patient Protection and Affordable Care Act);
 (5)provides broad information for women, pharmacists, pharmacies, and providers to ensure full access to all Food and Drug Administration-approved forms of contraception and preventive services that are covered in accordance with section 2713 without cost-sharing;
 (6)addresses health disparities in preventive care for women; (7)informs women about what to do if they are denied entitled benefits and services by making them aware of the Office of the Ombudsperson of the Office on Women's Health under section 399OO; and
 (8)provides robust information about access to health care providers through both private and public health insurance programs, including information regarding an employer’s contraceptive coverage policy.
						(c)Media campaign
 (1)In generalNot later than 180 days after the date of enactment of the 21st Century Women’s Health Act of 2015, the Secretary shall establish and implement a national media campaign to disseminate the information described in subsection (b).
 (2)RequirementsThe campaign described in paragraph (1)— (A)shall provide information about the updated guidelines for women's preventive services described in subsection (b)(1), promote well-woman visits described in subsection (b)(2), and provide information on the preventive services for women described in subsection (b)(3); and
 (B)may include the use of television, radio, Internet, and other commercial marketing venues. (d)Internet website (1)In generalThe Secretary, in consultation with private sector experts, or through a contract with a private entity such as a medical association or non-profit organization, shall establish an Internet website to—
 (A)disseminate information on preventive health services for women and families directly or through health agencies, professional and nonprofit organizations, consumer groups, institutions of higher education, clinics, the media, or Federal, State, and local agencies; and
 (B)provide information and resources about the updated guidelines for women's preventive services, promote well-woman visits, and provide information on women's preventive services.
 (2)Reporting toolThe Secretary, acting through the Ombudsperson on Women's Health appointed under section 399OO, shall develop and operate a consumer-focused reporting tool on the Internet website established under paragraph (1) that enables women and families to report instances of being inappropriately charged for, or not being provided, benefits under section 2713.
 (3)Guidance and policyThe Ombudsperson shall use information obtained through the website to develop recommendations on policy and implementation with respect to the benefits and services under section 2713, to ensure that women and families receive such benefits and services as afforded by the law.
 (e)FundingFrom any funds otherwise made available to the Department of Health and Human Services, the Secretary may allocate such sums as may be necessary to carry out this section..
 9.Reproductive health services accessTitle III of the Public Health Service Act (42 U.S.C. 241g et seq.), as amended by section 8, is further amended by adding at the end the following:
			
				399OO–2.Study and Report on Women’s Health Care Access to the Full Range of Reproductive Health Care
			 Services
 (a)In generalThe Secretary shall conduct a study on women’s access to the full range of reproductive health care services across the United States, and, not later than January 1, 2017, and every 5 years thereafter, the Secretary shall submit a report to Congress on such study.
 (b)ContentsThe study and report under subsection (a) shall include— (1)identification and analysis of how State laws regarding abortion access, including facility requirements including admitting privileges, insurance coverage limitations, mandatory delays, gestational limits, medication restrictions, and parental notification and consent impact a women’s access to reproductive family planning services;
 (2)identification of geographic areas in which such State laws and practices have a strong impact on access to family planning services for women and their families;
 (3)analysis of factors related to reproductive health services that impact women, children, and families, such as the ability to work, children’s access to health insurance, access to health coverage, and the State’s role in making these services available to women and families;
 (4)analysis of how women’s access to family planning services in such geographic areas correlate with maternity-related health outcomes, including the rates of infant mortality, premature births, birth weight, burden of sexually transmitted infections, and other measures deemed appropriate; and
 (5)the recommendations of the Secretary with respect to the necessary coverage of services to ensure full access to reproductive services and best practices for States..
		10.Maternal health accountability
			(a)Purposes
 The purposes of this section are the following: (1)To establish governmental accountability and a shared responsibility between States and the Federal Government to identify opportunities for improvement in quality of care and system changes, and to educate and inform health institutions and professionals, women, and families about preventing pregnancy-related deaths and complications and reducing disparities.
 (2)To develop a model for States to operate maternal mortality reviews and assess the various factors that may have contributed to maternal mortality, including quality of care, racial disparities, and systemic problems in the delivery of health care, and to develop appropriate interventions to reduce and prevent such deaths.
				(b)Uniform State maternal mortality review committees on pregnancy-Related deaths
 (1)Condition of receipt of payments from allotment under Maternal and Child Health Service Block GrantTitle III of the Public Health Service Act (42 U.S.C. 241g et seq.), as amended by section 9, is further amended by adding at the end the following:
					
						399OO–3.Uniform State maternal mortality review committees on pregnancy-related deaths
							(a)Grants
 (1)In generalFor each of fiscal years 2016 through 2022, the Secretary shall, subject to paragraph (3) and in accordance with the criteria established under paragraph (2), award grants to States to—
 (A)carry out the activities described in subsection (b)(1); (B)establish a State maternal mortality review committee, in accordance with subsection (b)(2), to carry out the activities described in subsection (b)(2)(A), and to establish the processes described in subsection (b)(1);
 (C)ensure the State department of health carries out the applicable activities described in subsection (b)(3), with respect to pregnancy-related deaths occurring within the State during such fiscal year;
 (D)provide for public disclosure of information, in accordance with subsection (c); and (E)collect, analyze, and report to the Secretary cases of maternal morbidity, including reports of maternal morbidity data on admissions to an intensive care unit or the transfusion of more than three units of blood products.
 (2)CriteriaThe Secretary shall establish criteria for determining eligibility for and the amount of a grant awarded to a State under paragraph (1). Such criteria shall provide that in the case of a State that receives such a grant for a fiscal year and is determined by the Secretary to have not used such grant in accordance with this section, such State shall not be eligible for such a grant for any subsequent fiscal year.
 (3)Authorization of appropriationsFor purposes of carrying out the grant program under this section, including for administrative purposes, there is authorized to be appropriated $10,000,000 for each of fiscal years 2016 through 2022.
								(b)Pregnancy-Related death review
 (1)Review of pregnancy-related death and pregnancy-associated death casesFor purposes of subsection (a), with respect to a State that receives a grant under subsection (a), the following shall apply:
									(A)Mandatory reporting of pregnancy-related deaths
 (i)In generalThe State shall, through the State maternal mortality review committee, develop a process, separate from any reporting process established by the State department of health prior to the date of the enactment of this section, that provides for mandatory and confidential case reporting by individuals and entities described in clause (ii) of pregnancy-related deaths to the State department of health.
 (ii)Individuals and Entities describedIndividuals and entities described in this clause include each of the following: (I)Health care providers.
 (II)Medical examiners. (III)Medical coroners.
 (IV)Hospitals. (V)Free-standing birth centers.
 (VI)Other health care facilities. (VII)Any other individuals responsible for completing death certificates.
 (VIII)Any other appropriate individuals or entities specified by the Secretary. (B)Voluntary reporting of pregnancy-related and pregnancy-associated deaths (i)The State shall, through the State maternal mortality review committee, develop a process for and encourage, separate from any reporting process established by the State department of health prior to the date of the enactment of this section, voluntary and confidential case reporting by individuals described in clause (ii) of pregnancy-associated deaths to the State department of health.
 (ii)The State shall, through the State maternal mortality review committee, develop a process for voluntary and confidential reporting by family members of the deceased and by other individuals on possible pregnancy-related and pregnancy-associated deaths to the State department of health. Such process shall include—
 (I)making publicly available on the Internet website of the State department of health a telephone number, Internet Web link, and email address for such reporting; and
 (II)publicizing to local professional organizations, community organizations, and social services agencies the availability of the telephone number, Internet Web link, and email address made available under subclause (I).
 (C)Development of case-findingThe State, through the vital statistics unit of the State, shall annually identify pregnancy-related and pregnancy-associated deaths occurring in such State during the year involved by—
 (i)matching all death records, with respect to such year, for women of childbearing age to live birth certificates and infant death certificates to identify deaths of women that occurred during pregnancy and within one year after the end of a pregnancy;
 (ii)identifying deaths reported during such year as having an underlying or contributing cause of death related to pregnancy, regardless of the time that has passed between the end of the pregnancy and the death;
 (iii)collecting data from medical examiner and coroner reports; and (iv)any other methods the States may devise to identify maternal deaths, such as through review of a random sample of reported deaths of women of childbearing age to ascertain cases of pregnancy-related and pregnancy-associated deaths that are not discernable from a review of death certificates alone.
										When feasible and for purposes of effectively collecting and obtaining data on pregnancy-related
			 and pregnancy-associated deaths, the State shall adopt the most recent
			 standardized birth and death certificates, as issued by the National
			 Center for Vital Health Statistics, including the recommended checkbox
 section for pregnancy on the death certificates.(D)Case investigation and development of case summariesFollowing receipt of reports by the State department of health pursuant to subparagraph (A) or (B) and collection by the vital statistics unit of the State of possible cases of pregnancy-related and pregnancy-associated deaths pursuant to subparagraph (C), the State, through the State maternal mortality review committee established under subsection (a), shall investigate each case, utilizing the case abstraction form described in subsection (c), and prepare de-identified case summaries, which shall be reviewed by the committee and included in applicable reports. For purposes of subsection (a), under the processes established under subparagraphs (A), (B), and (C), a State department of health or vital statistics unit of a State shall provide to the State maternal mortality review committee access to information collected pursuant to such subparagraphs as necessary to carry out this subparagraph. Data and information collected for the case summary and review are for purposes of public health activities, in accordance with HIPAA privacy and security law (as defined in section 3009(a)(2)). Such case investigations shall include data and information obtained through—
 (i)medical examiner and autopsy reports of the woman involved; (ii)medical records of the woman, including such records related to health care prior to pregnancy, prenatal and postnatal care, labor and delivery care, emergency room care, hospital discharge records, and any care delivered up until the time of death of the woman for purposes of public health activities, in accordance with HIPAA privacy and security law (as defined in section 3009(a)(2));
 (iii)oral and written interviews of individuals directly involved in the maternal care of the woman during and immediately following the pregnancy of the woman, including health care, mental health, and social service providers, as applicable;
 (iv)optional oral or written interviews of the family of the woman; (v)socioeconomic and other relevant background information about the woman;
 (vi)information collected in subparagraph (C)(i); and (vii)other information on the cause of death of the woman, such as social services and child welfare reports.
										(2)State maternal mortality review committees
									(A)Duties
 (i)Required committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State pursuant to a grant under such subsection shall carry out the following pregnancy-related death and pregnancy-associated death review activities:
 (I)With respect to a case of pregnancy-related or pregnancy-associated death of a woman, review the case summaries prepared under subparagraphs (A), (B), (C), and (D) of paragraph (1).
 (II)Review aggregate statistical reports developed by the vital statistics unit of the State under paragraph (1)(C) regarding pregnancy-related and pregnancy-associated deaths to identify trends, patterns, and disparities in adverse outcomes and address medical, non-medical, and system-related factors that may have contributed to such pregnancy-related and pregnancy-associated deaths and disparities.
 (III)Develop recommendations, based on the review of the case summaries under paragraph (1)(D) and aggregate statistical reports under subclause (II), to improve maternal care, social and health services, and public health policy and institutions, including with respect to improving access to maternal care, improving the availability of social services, and eliminating disparities in maternal care and outcomes.
 (ii)Optional committee activitiesFor purposes of subsection (a), a maternal mortality review committee established by a State under such subsection may present findings and recommendations regarding a specific case or set of circumstances directly to a health care facility or its local or State professional organization for the purpose of instituting policy changes, educational activities, or otherwise improving the quality of care provided by the facilities.
										(B)Composition of maternal mortality review committees
 (i)In GeneralEach State maternal mortality review committee established pursuant to a grant under subsection (a) shall be multi-disciplinary, consisting of health care and social service providers, public health officials, other persons with professional expertise on maternal health and mortality, and patient and community advocates who represent those communities within such State that are the most affected by maternal mortality. Membership on such a committee of a State shall be reviewed annually by the State department of health to ensure that membership representation requirements are being fulfilled in accordance with this paragraph.
 (ii)Required membershipEach such review committee shall include— (I)representatives from medical specialties providing care to pregnant and postpartum patients, including obstetricians (including generalists and maternal fetal medicine specialists), and family practice physicians;
 (II)certified nurse midwives, certified midwives, and advanced practice nurses; (III)hospital-based registered nurses;
 (IV)representatives of the State department of health maternal and child health department; (V)social service providers or social workers;
 (VI)the chief medical examiners or designees; (VII)facility representatives, such as from hospitals or free-standing birth centers; and
 (VIII)community or patient advocates who represent those communities within the State that are the most affected by maternal mortality.
 (iii)Additional membersEach such review committee may also include representatives from other relevant academic, health, social service, or policy professions, or community organizations, on an ongoing basis, or as needed, as determined beneficial by the review committee, including—
 (I)anesthesiologists; (II)emergency physicians;
 (III)pathologists; (IV)epidemiologists or biostatisticians;
 (V)intensivists; (VI)vital statistics officers;
 (VII)nutritionists; (VIII)mental health professionals;
 (IX)substance abuse treatment specialists; (X)representatives of relevant advocacy groups;
 (XI)academics; (XII)representatives of beneficiaries of the State plan under the Medicaid program under title XIX;
 (XIII)paramedics; (XIV)lawyers;
 (XV)risk management specialists; (XVI)representatives of the departments of health or public health of major cities in the State involved; and
 (XVII)policymakers. (iv)Diverse community membershipThe composition of such a committee, with respect to a State, shall include—
 (I)representatives from diverse communities, particularly those communities within such State most severely affected by pregnancy-related deaths or pregnancy-associated deaths and by a lack of access to relevant maternal care services, from community maternal child health organizations, and from minority advocacy groups;
 (II)members, including health care providers, from different geographic regions in the State, including any rural, urban, and tribal areas; and
 (III)health care and social service providers who work in communities that are diverse with regard to race, ethnicity, immigration status, Indigenous status, and English proficiency.
 (v)Maternal mortality review staffStaff of each such review committee shall include— (I)vital health statisticians, maternal child health statisticians, or epidemiologists;
 (II)a coordinator of the State maternal mortality review committee, to be designated by the State; and (III)administrative staff.
 (C)Option for States to form regional maternal mortality reviewsStates with a low rate of occurrence of pregnancy-associated or pregnancy-related deaths may choose to partner with one or more neighboring States to fulfill the activities described in paragraph (1)(C). In such a case, with respect to States in such a partnership, any requirement under this section relating to the reporting of information related to such activities shall be deemed to be fulfilled by each such State if a single such report is submitted for the partnership.
 (3)State Department of Health ActivitiesFor purposes of subsection (a), a State department of health of a State receiving a grant under such subsection shall—
 (A)in consultation with the maternal mortality review committee of the State and in conjunction with relevant professional organizations, develop a plan for ongoing health care provider education, based on the findings and recommendations of the committee, in order to improve the quality of maternal care; and
 (B)take steps to widely disseminate the findings and recommendations of the State maternal mortality review committees of the State and to implement the recommendations of such committee.
									(c)Public disclosure of information
 (1)In generalFor fiscal year 2016 or a subsequent fiscal year, each State receiving a grant under this section for such year shall, subject to paragraph (3), provide for the public disclosure, and submission to the information clearinghouse established under paragraph (2), of the information relating to the findings for such year of the State maternal mortality review committee established by the State under this section.
 (2)Information clearinghouseThe Secretary shall establish an information clearinghouse, that shall be administered by the Director of the Centers for Disease Control and Prevention, that will maintain findings and recommendations submitted pursuant to paragraph (1) and provide such findings and recommendations for public review and research purposes by State health departments, maternal mortality review committees, and health providers and institutions.
 (3)Confidentiality of informationIn no case shall any individually identifiable health information be provided to the public, or submitted to the information clearinghouse, under paragraph (1).
								(d)Confidentiality of review committee proceedings
 (1)In generalAll proceedings and activities of a State maternal mortality review committee under this section, opinions of members of such a committee formed as a result of such proceedings and activities, and records obtained, created, or maintained pursuant to this section, including records of interviews, written reports, and statements procured by the Department of Health and Human Services or by any other person, agency, or organization acting jointly with the Department, in connection with morbidity and mortality reviews under this section, shall be confidential, and not subject to discovery, subpoena, or introduction into evidence in any civil, criminal, legislative, or other proceeding. Such records shall not be open to public inspection.
								(2)Testimony of members of committee
 (A)In generalMembers of a State maternal mortality review committee under this section may not be questioned in any civil, criminal, legislative, or other proceeding regarding information presented in, or opinions formed as a result of, a meeting or communication of the committee.
 (B)ClarificationNothing in this subsection shall be construed to prevent a member of such a committee from testifying regarding information that was obtained independent of such member’s participation on the committee, or that is public information.
 (3)Availability of information for research purposesNothing in this subsection shall prohibit the publishing by such a committee or the Department of Health and Human Services of statistical compilations and research reports that—
 (A)are based on confidential information, relating to morbidity and mortality review; and (B)do not contain identifying information or any other information that could be used to ultimately identify the individuals concerned.
 (e)DefinitionsFor purposes of this section: (1)Pregnancy-associated deathThe term pregnancy-associated death means the death of a woman while pregnant or during the one-year period following the date of the end of pregnancy, irrespective of the cause of such death.
 (2)Pregnancy-related deathThe term pregnancy-related death means the death of a woman while pregnant or during the one-year period following the date of the end of pregnancy, irrespective of the duration or site of the pregnancy, from any cause related to or aggravated by the pregnancy or its management, but not from any accidental or incidental cause.
 (3)Woman of childbearing ageThe term woman of childbearing age means a woman who is at least 10 years of age and not more than 54 years of age.. (c)NIH workshop and research plan development on severe maternal morbidity (1)WorkshopThe Secretary of Health and Human Services, acting through the Director of NIH and in consultation with the Administrator of the Health Resources and Services Administration, the Director of the Centers for Disease Control and Prevention, the heads of other Federal agencies that administer Federal health programs, and relevant national professional organizations dealing with maternal morbidity, shall organize a national workshop to identify definitions for severe maternal morbidity and make recommendations for a research plan to identify and monitor severe maternal morbidity in the United States.
 (2)Research plan and data collection protocolsThe Secretary, taking into account the findings of the workshop under paragraph (1), shall develop uniform definitions of severe maternal morbidity, a research plan on severe maternal morbidity, and possible data collection protocols to assist States in identifying and monitoring cases of severe maternal morbidity and to develop recommendations on addressing such cases.
 (3)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare and submit to the appropriate committees of Congress a report concerning the definitions and research plan developed under this section.
 (4)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2016— (A)$50,000 to carry out paragraph (1); and
 (B)$100,000 to carry out paragraph (2). (d)Eliminating disparities in maternity health outcomesPart B of title III of the Public Health Service Act is amended by inserting after section 317T of such Act (42 U.S.C. 247b–22) the following new section:
				
					317U.Eliminating disparities in maternity health outcomes
 (a)In generalThe Secretary shall, in consultation with relevant national stakeholder organizations, such as national medical specialty organizations, national maternal child health organizations, and national health disparity organizations, carry out the following activities to eliminate disparities in maternal health outcomes:
 (1)Conduct research into the determinants and the distribution of disparities in maternal care, health risks, and health outcomes, and improve the capacity of the performance measurement infrastructure to measure such disparities.
 (2)Expand access to services that have been demonstrated to improve the quality and outcomes of maternity care for vulnerable populations.
 (3)Establish a demonstration project to compare the effectiveness of interventions to reduce disparities in maternity services and outcomes, and implement and assessing effective interventions.
 (b)Scope and selection of States for demonstration projectThe demonstration project under subsection (a)(3) shall be conducted in no more than 8 States, which shall be selected by the Secretary based on—
 (1)applications submitted by States, which specify which regions and populations the State involved will serve under the demonstration project;
 (2)criteria designed by the Secretary to ensure that, as a whole, the demonstration project is, to the greatest extent possible, representative of the demographic and geographic composition of communities most affected by disparities;
 (3)criteria designed by the Secretary to ensure that a variety of type of models are tested through the demonstration project and that such models include interventions that have an existing evidence base for effectiveness; and
 (4)criteria designed by the Secretary to assure that the demonstration projects and models will be carried out in consultation with local and regional provider organizations, such as community health centers, hospital systems, and medical societies representing providers of maternity services.
 (c)Duration of demonstration projectThe demonstration project under subsection (a)(3) shall begin on January 1, 2015, and end on December 31, 2019.
 (d)Grants for evaluation and monitoringThe Secretary may make grants to States and health care providers participating in the demonstration project under subsection (a)(3) for the purpose of collecting data necessary for the evaluation and monitoring of such project.
						(e)Reports
 (1)State reportsEach State that participates in the demonstration project under subsection (a)(3) shall report to the Secretary, in a time, form, and manner specified by the Secretary, the data necessary to—
 (A)monitor the— (i)outcomes of the project;
 (ii)costs of the project; and (iii)quality of maternity care provided under the project; and
 (B)evaluate the rationale for the selection of the items and services included in any bundled payment made by the State under the project.
 (2)Final reportNot later than December 31, 2020, the Secretary shall submit to Congress a report on the results of the demonstration project under subsection (a)(3)..
			
